ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Sauer Incorporated d/b/a Sauer Southeast    )      ASBCA No. 59355
                                            )
Under Contract No. N62467-05-D-0068         )

APPEARANCE FOR THE APPELLANT:                      Kevin J. Kelly, Esq.
                                                    General Counsel

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Stephanie Cates-Harman, Esq.
                                                    Assistant Director
                                                   Taylor N. Ferrell, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 11 May 2015




                                                Administra · e Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59355, Appeal of Sauer Incorporated
d/b/a Sauer Southeast, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals